Citation Nr: 0203757	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  96-31 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
including as a residual of a head injury.  

2.  Entitlement to service connection for headaches, 
including as a residual of a head injury.  

3.  Entitlement to service connection for memory loss, 
including as a residual of a head injury.  

4.  Entitlement to service connection for disorientation, 
including as a residual of a head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from April 1952 to April 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1996 and September 1998 rating decisions 
by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a personal hearing before a hearing officer at the RO in 
June 1997.  In August 2000, the Board remanded the case to 
the RO for additional development. 

Subsequent to the RO's last consideration of the issues on 
appeal, additional evidence was added to the record.  That 
evidence, however, is either wholly duplicative of evidence 
that was already of record and that was previously considered 
by the RO or is not pertinent to the issues on appeal.  
Therefore, no additional supplemental statement of the case 
is required prior to the Board's consideration of the appeal.  
38 C.F.R. § 19.31 (2001 and as amended at 67 Fed. Reg. 3099 
(Jan. 23, 2002)).  


FINDINGS OF FACT

1.  The veteran does not currently suffer from a seizure 
disorder disability.  
 
2.  A chronic headache disability was not manifested during 
the veteran's military service, nor is chronic headache 
disability otherwise related to such service or to any injury 
during such service.  

3.  A chronic memory loss disability was not manifested 
during the veteran's military service, nor is a chronic 
memory loss disability otherwise related to such service or 
to any injury during such service.

4.  A chronic disability characterized by disorientation was 
not manifested during the veteran's military service, nor is 
a chronic disorientation disability otherwise related to such 
service or to any injury during such service.  


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
the veteran's military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  

2.  Headaches were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

3.  Memory loss was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

4.  Disorientation was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes the veteran's service medical 
records, several VA examination reports, as well as VA and 
private outpatient and inpatient records, an opinion-and 
clarification of that opinion-from a VA physician, the 
transcript of a personal hearing before a hearing officer, 
and several lay statements.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claims.   

Further, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for the claimed 
disabilities.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and other communications have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board, therefore, finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
regulation, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  

Factual background

The service medical records reflect several outpatient visits 
at which time the veteran complained of headaches.  An entry 
in early July 1952 documents a headache with vomiting and 
diarrhea.  The veteran also complained of a headache in late 
July 1952 which he reported began after nearly drowning the 
day before.  A third entry in later 1952 also documents 
complaints of headache and vomiting.  An entry in June 1953 
indicates that the veteran had burned his neck in a parachute 
jump three days earlier; it was noted that the wound was 
"healing very well and looks good."  Vaseline was 
prescribed.  No other injuries, symptoms, or abnormal 
clinical findings were noted in the June 1953 clinical 
record.  Records developed at the time the veteran was 
hospitalized in January 1954 for unrelated surgery note that 
he had a period of "traumatic unconsciousness" after a 
"rough landing" in June 1953; the records indicate that he 
did receive spinal anesthesia for the surgery (repair of an 
anal fissure) and that, upon hospital discharge, he was 
granted 18 days' convalescent leave.  Other service medical 
records document a variety of complaints and disorders, 
including several hospitalizations for, among other things, 
low back complaints which (on some occasions) the veteran 
attributed to a June 1953 parachute jump accident.  An 
October 1957 clinical record refers to complaints of 
headaches in connection with what was described as probable 
influenza.  On the medical history portion of the veteran's 
separation examination report, the veteran did check the 
boxes for frequent or severe headaches and dizziness or 
fainting spells.  The examiner commented on the veteran's 
notations that he had multiple minor symptoms-aches and 
pains and headaches-with weather changes. 

During a VA hospitalization in May 1958, the veteran gave a 
5-year history of headaches which, during the previous 2 
days, had been associated with black spots in front of his 
eyes and radiating into his eyes.  He indicated that, after 
the headaches, he would get drowsy spells, occurring once or 
twice a month and lasting 2 to 3 days.  Examination of his 
head and neck at that time was reportedly normal.  The final 
diagnoses were psychoneurotic reaction, anxiety, and possible 
conversion.  

The veteran was again hospitalized at a VA facility in 
October 1959.  At that time, he reported that he had periods 
"when it feels like I'm not here-like I'm in a daze."  
Examination was normal.  An electroencephalogram (EEG) 
revealed findings that were typical of "larval grand mal 
seizure activity."  

During a VA compensation examination in September 1960, the 
veteran's complaints included recurrent headaches.  He 
reported to a VA examiner in October 1962 that he had 
"blacked out" during a parachute jump during training in 
service.  

At the time he was hospitalized by VA for psychiatric 
treatment in May 1965, the veteran reported a history of 
seizures.  He expressed no complaints of seizures, headaches, 
or disorientation at the time of a VA psychiatric evaluation 
in September 1967, however.  

The veteran was hospitalized at a private facility in April 
1980.  He gave a history of having blacked out in September 
1979 and March 1980 and also described bouts of confusion.  
The examiner's diagnosis was apparently paranoid personality.  

A VA neuropsychiatric examiner in September 1980 noted the 
veteran's report of a 1 year history of pain in both legs 
with weekly muscle spasms.  He also noted the veteran's 
recent private hospitalization for evaluation of blackouts, 
poor memory, and jerky whole-body movements.  Work-up during 
that evaluation, including a CAT scan and EEG, was reportedly 
negative.  The VA examiner's diagnoses were chronic 
undifferentiated schizophrenia and alcoholism.  Further 
neurological assessment was recommended.  

The report of a January 1982 VA psychiatric compensation 
examination reflects that the veteran complained of headaches 
and loss of control and memory.  The only pertinent abnormal 
clinical findings reported by the examiner were several 
"startle reactions" during the interview.  The examiner 
diagnosed chronic undifferentiated schizophrenia and episodic 
alcohol abuse.  

A private neurologist reported in April 1995 the veteran's 
history of having fallen 24 feet off a ladder in September 
1994, striking his right calf on the bottom of the ladder.  
The focus of the examiner's evaluation was on the veteran's 
complaints of upper and lower extremity paresthesias and 
antalgic posturing.  The veteran also related an episode 
three days previously when he felt some pulling on the right 
side of his face, lasting a minute or two.  However, the 
neurological examination was completely normal.  

An April 1995 VA outpatient report notes the veteran's 
complaint of feeling weak and dizzy.  He reported a history 
of near-syncope the previous day which resolved on its own 
after 1 minute.  The examiner indicated that he continued to 
have expressive dysphasia and blurred vision.  The 
examination was essentially normal.  The listed diagnoses 
included near-syncope, dysarthria, and dysmetria-rule out 
cerebral ischemia.  The veteran was hospitalized at a VA 
facility later in April 1995 for evaluation of right facial 
weakness and difficulty swallowing, which totally resolved 
prior to discharge.  The diagnosis assigned was transient 
ischemic attack.  

During an outpatient visit in May 1995, the veteran 
complained of recurrent headaches and right-sided symptoms.  
No focal weakness was found on examination.  A recent CAT 
scan had reportedly been negative.  The examiner's diagnoses 
were "? TIA [transient ischemic attack]" and rule out 
depression.  

The veteran underwent a VA psychiatric evaluation later in 
May 1995.  The examiner noted the veteran's recent 
hospitalization for evaluation of a TIA, indicating that the 
record showed that a stroke had been ruled out.  The veteran 
had reportedly continued to experience the same episodic 
symptoms for which he was hospitalized-a feeling of mentally 
"fading out," right arm and leg paresthesias, and a feeling 
of extreme lethargy.  The examiner also recorded the 
veteran's report of having sustained a head injury in service 
after a botched parachute jump, where he was hospitalized for 
5 days.  Additionally, the examiner noted, 2 years after that 
incident the veteran was involved in a near-drowning, when he 
was marched into a swamp carrying a heavy load of gear during 
a training exercise.  He was reportedly comatose for 2-3 
days, was hospitalized for about 3 weeks, and had severe 
headaches for over a year afterward.  On examination, the 
examiner noted that the veteran exhibited memory loss and 
facial drooping on the left (sic).  The examiner noted the 
recent negative CAT scan, but suggested a repeat study, as 
well as other tests.  

A VA neurologist evaluated the veteran in October 1995.  He 
noted the veteran's history, including his recurrent 
headaches.  The only reported abnormal clinical finding was 
brief jerks of his whole body on being touched.  The 
examiner's impression was of transient ischemic attacks and 
"involuntary movements."  He commented that the involuntary 
movements had no clear clinical characteristics and were not 
suggestive of any specific pathology.  

A January 1996 outpatient record by a VA physician, Dr. 
Norman Wechsler, notes the veteran's 36 year history of 
right-sided paralysis-right face, right arm, and right leg.  
He also noted the veteran's many-year history of occipital 
headaches, associated with nausea, vomiting, and migranous 
photophobia.  Dr. Wechsler indicated that the presentation 
raised the question of hemiplegic migraines or seizures.  The 
report states that the veteran sustained a closed head injury 
in 1953 after a parachute jump and that he had a history of 
seizures associated with loss of awareness and brief 
tonic/clonic movements.  

At the time of a February 1996 VA psychiatric compensation 
examination, the veteran again reported that he felt 
"crummy...feel bad...just in pain all the time...headaches...I fall, 
I get hurt...there is new pain (on top of the old)."  The 
examiner noted that he had two brief episodes of mild clonic 
"shiver" involving the upper body area that lasted about a 
quarter of a second.  He indicated that that was probably the 
same as, or an outgrowth of, that described in the September 
1980 examination report.  The veteran stated that they 
occurred "all the time."  It was noted that the veteran 
received monthly outpatient psychiatric treatment, but that 
he couldn't remember the name of the psychiatrist.  He 
indicated that he had been having episodes of amnesia or 
blackouts, when he couldn't remember where he was or what he 
was doing.  In addition to a diagnosis of chronic 
undifferentiated schizophrenia, the examiner also listed 
intermittent myoclonia, rule out mild organic brain syndrome, 
as a general medical condition.  He also indicated the 
possible cumulative effects of "brain-targeting 
medications" over 30 years as an environmental factor 
affecting the diagnoses.  The examiner did not otherwise 
discuss the etiology of the veteran's complaints of 
headaches, memory loss, or disorientation.  

A private total body bone scan was conducted in April 1996.  
Among other findings, the examination revealed mildly 
increased uptake in the left frontal region of the skull, 
likely due to prior trauma.  

An April 1996 VA outpatient clinic note by Dr. Wechsler 
states that the veteran had had "short brief tonic spasms of 
[right] hand" since his last visit.  He increased the dosage 
of one of the veteran's medications.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in June 1997.  He related the incident in 
service when he allegedly sustained a head injury during a 
parachute jump.  He recalled that he primarily injured his 
back and neck, but stated that he passed out when a strap 
broke during the jump.  The veteran indicated that he began 
having seizures within a couple weeks after the incident.  He 
testified that he was first given seizure medication in 1954, 
but that he took it off and on during service.  He stated 
that he would lose consciousness when he had a seizure and 
that he had also lost control of his bowels and bladder.  The 
veteran indicated that neurologists had told him that he had 
seizures "all the time," but that he "just didn't know 
it."  He also recalled an incident, prior to the parachute 
jump, when he "drowned down at Fort Knox.  And they took me 
out of the water.  And they treated me down there for 
headaches down there too."  

At the hearing, the veteran submitted statements from two of 
his ex-wives and his commanding officer in service.  The 
letter from his first wife states that they were married 
while he was in service and she recalled his being 
hospitalized after a parachute jump for treatment of "cuts 
and gashes" on his face and neck.  She indicated that he was 
hospitalized after the accident with headaches and seizures, 
and back and right leg and foot pain, for which he was given 
a back brace to wear.  His ex-wife also stated that he was 
hospitalized over the next couple years for back pains, right 
leg and foot pain, and headaches.  In addition, the statement 
reflects her recollection that the veteran continued to have 
seizures and back and leg pain after service and was 
hospitalized by VA for treatment of those conditions in 1959, 
1960, and 1961; he also received emergency room care on a 
number of occasions.  

The statement from the veteran's other ex-wife indicates that 
she was married to him from 1962 to 1970 and that she took 
him to the VA medical center on a number of occasions for 
emergency outpatient treatment for back and leg pains, 
headaches, and blackouts.  

The letter from the veteran's commanding officer is dated in 
August 1954 and appears to be a letter of recommendation on 
the occasion of the veteran's transfer following a parachute 
jump several months earlier in which he had sustained a back 
injury that precluded further parachute training.  The letter 
does not refer to a head injury or to any of the claimed 
residuals of such an injury.  

VA clinic records dated in October and December 1997 by Dr. 
Wechsler note a diagnosis of complex partial seizures and 
both reports indicate that the dosage of one of the veteran's 
medications was again increased.  

In January 1998, a VA compensation examination was conducted 
by Dr. Wechsler.  The examination report does not indicate 
that he reviewed the veteran's claims folder.  The report 
states that the veteran sustained a closed head injury during 
a parachute jump during service, that he was unconscious for 
an unknown duration, and that his first seizure occurred in 
1953.  Regarding the veteran's seizures, the report further 
noted that

During the seizure there is a loss of motor tone 
and the veteran falls to the ground with a brief 
tonoclonic movements [sic] of all 4 extremities.  
During the seizure there may be loss of continence 
of urine and stool on occasion and tongue-biting on 
occasion.  Prior to his seizure there is a warning 
of a bitter taste and smell.  Following the seizure 
the veteran sleeps for several hours; thereafter, 
he is alert and there is no paralysis.  During 1997 
he had 20+ of these episodes.  Additionally, he has 
minor seizures consisting of a brief loss of 
awareness or a temporary episode of loss of memory 
lasting for a few minutes.  These are not preceded 
by aura and occur 1-2 times per week...Additionally 
the veteran has recurrent headaches which he 
describes as occipital in location, vascular in 
type and occurring daily and lasting anywhere from 
10 minutes to 12 hours.

Dr. Wechsler's diagnoses included migraine syndrome and 
closed head injury with resultant seizure disorder.  

The records indicate that the veteran was hospitalized at a 
private facility in August 1998 for a urological procedure, 
but the surgery was canceled due to the veteran's having 
seizures.  The records do not reflect that the procedure was 
rescheduled.  

In his Substantive Appeal, VA Form 9, received in July 1999, 
the veteran provided details regarding the parachute accident 
during service.  He stated that his service medical records 
should verify that he was given 30 days' leave following his 
1954 surgery because of complaints of severe headaches.  He 
reported that when the parachute cord wrapped around his neck 
"it had the effect of a whip lash."  The veteran noted that 
it was only after that incident that he began having 
headaches, epilepsy, and dizziness.  

Pursuant to a Board Remand, VA psychiatric and neurological 
compensation examinations were conducted in December 2000; 
specific medical opinions were requested by the Board.  After 
discussing the veteran's psychiatric history and current 
symptoms and clinical findings in detail, the psychiatrist 
related the opinion that the veteran's memory loss, 
disorientation, and headaches were not secondary to his 
service-connected psychiatric disability.  The neurologist 
(who was the veteran's treating VA physician, Dr. Wechsler) 
began his report by noting that he had reviewed the claims 
folder.  He stated that the veteran had sustained a head 
injury with loss of consciousness in a parachute jump in 
1953, was unconscious for an unknown duration, and had his 
initial seizure one month later.  After setting forth the 
veteran's current symptoms and clinical findings, Dr. 
Wechsler provided the 


following diagnosis: 

1.  Closed head injury resulting in: 

A.  Seizure disorder of temporal lobe type in 
which temporal lobe seizures may manifest with 
episodic confusion, memory loss or episodes 
associated with a more grand mal type.  

B.  Headache disorder secondary to the closed 
head injury of a vascular or migraine type.  

In March 2001, the RO returned the neurological examination 
report to the VA Medical Center for clarification by Dr. 
Wechsler.  The RO noted that a review of the service medical 
records failed to reveal a report that the veteran suffered a 
head injury or a seizure in 1953.  The RO requested that Dr. 
Wechsler point to where such conditions were mentioned.  The 
RO also requested that, if his earlier opinion was based on 
the history from the veteran, he furnish a statement to that 
effect.  

Dr. Wechsler replied in March 2001, stating:  

1.  Once again, I reviewed the claims folder and my 
examination of December 14, 2000.  

2.  It should be noted that my assessment was based 
on the history provided by the veteran.  

In a statement dated in June 2001, the veteran wrote, "I did 
not give any history at the December 14, 2000 examination to 
the examiner Dr. Wechsler.  His information came from the 
brown claims folder he reviewed.  Moreover, service medical 
records do in fact include a number of references to a 
parachute jump injury in June 1953 as well as other 
injuries."  

In light of the evidence and opinions that were already of 
record, the Board determined that additional medical opinions 
were needed in order to clarify some issues.  The claims file 
was forwarded to the Chief of Neurology at a VA Medical 
Center for review.  The examiner was requested to review the 
record and to furnish detailed opinions as to 1) whether 
there is objective evidence of a current seizure disorder, 
2) if so, whether that seizure disorder was manifested during 
service or within one year after the veteran's separation 
from service, and 3) if not manifested during either of those 
periods, whether any current seizure is otherwise related to 
an injury during service.  

The examiner's opinion, received in February 2002, discussed 
the medical evidence in detail, essentially as set forth 
above.  Her conclusion was that 

It thus appears that during the claimant's active 
military service, back pain was the main reason he 
sought medical attention.  There was no mention of 
seizures.  After discharge, the claimant was 
hospitalized several times with a diagnosis of 
schizophrenia, and at least once with symptoms felt 
to represent TIA.

The EEG report from 10/26/59 does not make a 
diagnosis of epilepsy.  Indeed, the abnormal 
complexes described might well be attributed to 
movement artifact.  Furthermore, the concept of 
"larval grand mal seizures", coined in 1936 by 
Gibbs et al*, was not proven to be valid, as 
explained in the textbook, "Current Practice of 
Clinical Electroencephalography" second edition, 
edited by David D. Daily and Timothy A. Pedley, 
Raven Press, 1990, page 269.  It is reiterated here 
that epileptiform discharges can occur, albeit 
uncommonly, in the EEG's of perfectly healthy 
individuals.  The term "larval grand mal 
seizures" is no longer used.

The claimant appeared to provide inconsistent 
details of past history to different examiners 
throughout the ensuing years.  The diagnosis of 
epilepsy was questioned more than once by different 
examiners.

In summary, given the information provided in the 
claimant's record, I can find no objective evidence 
of a current seizure disorder.

After receipt of the above medical opinion, the claims file, 
including the February 2002 VA neurologist's opinion, was 
forwarded to the veteran's representative, who submitted a 
brief containing argument regarding the veteran's appeal.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Each disabling condition shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154.  Satisfactory lay or other evidence that 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation during active 
service.  38 C.F.R. § 3.304.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
seizure disorder becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The core of the veteran's contentions is that he sustained a 
head injury in a parachute jump during service in 1953 that 
caused a seizure disorder, headaches, disorientation, and 
memory loss.  However, there is no direct evidence that he 
did, in fact, sustain such a head injury.  

While the veteran's first wife's statement in 1997 reflects 
her recollection that he was hospitalized following the 1953 
parachute jump for treatment of headaches and seizures and 
cuts and gashes on his face and neck, the service medical 
records that are of record do not corroborate such treatment.  
The records do not document any hospitalization whatsoever at 
the time of the 1953 parachute incident and an outpatient 
record 3 days after the incident indicates that his neck 
wound was healing "very well"; the only treatment at that 
time consisted of Vaseline being applied to the area.  The 
service medical records are completely negative for any 
reference to or indication of any seizures or seizure-like 
activity during service.  In light of the passage of so many 
years since the noted parachute incident and the likelihood 
that the veteran's ex-wife's recollections may have become 
altered in that time, the Board accords the 1997 lay 
statement considerably less probative weight than medical 
records developed at the time of treatment during service.  

The Board notes that the service medical records do contain a 
report dated in January 1954 when the veteran was 
hospitalized for unrelated surgery, at which time the 
examiner recorded that he had a period of "traumatic 
unconsciousness" after a rough landing in June 1953.  The 
record does not specify the source of that information, 
however, i.e., whether from the examiner's personal knowledge 
or from history provided by the veteran.  The Board is 
cognizant of the 1954 letter from the veteran's commanding 
officer.  But, although that letter corroborates that he did 
sustain a back injury in a parachute jump in 1953, it does 
not mention any head injury.  In view of the fact that the 
available service medical and other records otherwise make no 
reference to any such head injury, the Board finds the 
January 1954 examiner's note too tenuous to establish that 
the veteran did in fact sustain a head injury in June 1953.  

The Board also notes that the veteran's treating VA 
physician, Dr. Wechsler, has opined in outpatient records and 
in the reports of two recent VA compensation examinations 
that the veteran had a head injury in service in 1953 that 
resulted in his seizure disorder, headaches, episodic 
confusion, and memory loss.  After his December 2000 opinion, 
the RO requested that Dr. Wechsler specifically indicate 
where in the record a head injury or seizures were mentioned 
and also that he indicate whether his opinion was based on a 
review of the record or on history from the veteran.  He 
responded simply that he had reviewed the record and that his 
assessment was based on the history provided by the veteran.  
Dr. Wechsler's response failed to identify evidence in the 
record documenting the veteran's claimed in-service head 
injury and seizures.  

Considering all of the evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran sustained a head injury during service.  The 
"favorable" evidence is too tenuous to support such a 
finding and the records of the veteran's treatment during 
service-particularly the records developed around the time 
of the 1953 parachute incident and that refer to a back 
injury he sustained in that incident-make no reference to a 
head injury.  Thus, the evidence on this point is not at 
least in equipoise so as to warrant resolution of this issue 
in the veteran's favor.  The Board finds that there is no 
convincing evidence that the veteran sustained a head injury 
during service.  

Accordingly, because Dr. Wechsler's statements and opinions 
attribute a current seizure disorder, headaches, 
disorientation, and memory loss to a head injury in 1953, and 
because the Board has determined that the evidence does not 
establish that the veteran did in fact sustain such a head 
injury, those statements and opinions are inadequate.  See 
West v. Brown, 7 Vet. App. 70, 77-78 (1994); Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
cannot rely on an inadequate examination, West at 78, and 
must return such a report as inadequate, Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992).  The Board is also 
cognizant of the provisions of the VCAA regarding medical 
opinions.  However, in this case, the RO specifically did 
return the examination report to Dr. Wechsler for 
clarification of his opinion and Dr. Wechsler merely repeated 
his earlier statement concerning the basis for his opinion 
(that he had reviewed the file and that his opinion was based 
on the veteran's own reported history).  In addition, Dr. 
Wechsler's statements did not provide information that the RO 
specifically requested (that he point to evidence in the 
record documenting the veteran's alleged head injury).  

Further, in light of the enhanced duty to assist provisions 
of the VCAA, the Board obtained an additional medical opinion 
from another VA neurologist.  After reviewing the claims file 
in detail, the examiner concluded that there was no objective 
evidence of a current seizure disorder.  The Board assigns 
great probative weight to the opinion of that examiner, who 
is the only recent examiner to have reviewed the entire 
record in conjunction with the veteran's statements through 
the years and the reports of the more recent EEG and other 
testing.  In addition, that examiner cited pertinent medical 
literature in support of her opinion.  

The Board finds, therefore, that the preponderance of the 
evidence is against a finding that the veteran currently has 
a seizure disorder.  In the absence of a current seizure 
disorder, service connection is not established.  The claim 
for service connection for a seizure disorder must be denied.  

Moreover, despite his hearing testimony, the record does not 
show that the veteran sustained a head injury during service.  
In fact, there is no convincing evidence that any of his 
claimed disorders resulted from such an injury.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against a finding that headaches, memory loss, or 
disorientation resulted from a head injury in service.  

In addition, the record also does not show that any current 
headaches, memory loss, or disorientation began during 
service or is otherwise due to service.  Although the veteran 
stated that he was given 30 days of leave after his January 
1954 surgery to recover from headaches, the service medical 
records show that he was given 18 days' convalescent leave 
following his anal fissure repair.  The records do not 
indicate that the reason for the leave was for other than 
routine convalescence after the surgery.  The veteran's 
recollections of the circumstances at that time, expressed 
after the passage of many years, carry substantially less 
probative value than medical records developed concurrent 
with that treatment.  

Although the service medical records do document complaints 
of headaches during service, those complaints were for the 
most part reported in conjunction with other constitutional 
illnesses, e.g., acute respiratory, gastrointestinal 
disorders, influenza, etc.  At separation, a variety of 
disorders, including headaches, appear to have been 
attributed by the examiner to changes in the weather.  No 
chronic headache disorder was shown during service.  The 
Board acknowledges post-service medical references to 
headaches.  The most significant evidence in this regard is 
the December 2000 statement by Dr. Wechsler, noting a 
diagnosis of "headache disorder secondary to the closed head 
injury of a vascular or migraine type."  However, to the 
extent that Dr. Wechsler's diagnosis attributes the veteran's 
headaches to his claimed in-service head injury, such opinion 
was based on a factual premise that has been rejected by the 
Board and thus has no probative value.  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  

Accordingly, the Board finds that any current headaches, 
memory loss, or disorientation did not have its origin in 
service nor is it otherwise attributable to service. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

The appeal is denied as to all issues.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

